Title: From James Madison to Charles Simms, [post 23] August 1791
From: Madison, James
To: Simms, Charles


Dear Sir
Philada. [post 23] Augst. 1791.
This will be handed you by Mr. Childs who solicits subscriptions to a new Gazette to be edited from his press by Mr. Freneau. The plan being inclosed speaks its own merits. Those of Mr. Childs are vouched by the character & success of a paper which has been for a long time published by him in N. York. With Mr. Freneau I have been long and intimately acquainted. He is a man of genius, of extensive literature, of experience in the conduct of a periodical paper, and of great integrity. These qualifications promise a new vehicle of information to the public which has the best pretensions to its patronage. I take the liberty of asking yours not only from a persuasion that in bestowing it you will aid a very useful undertaking, but from a desire of testifying my esteem & friendship for Mr. Freneau by contributing to render his profits as commensurate as possible to his merits. With much esteem & regard I am Sir your Obedt. & hble servt.
Js. Madison Jr
